IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00316-CV

WEBBER, LLC,
                                                           Appellant
v.

RAUL MAYA, ALEIDA MAYA, INDIVIDUALLY
AND AS NEXT FRIEND OF D.M., A MINOR,
ERMAN BENITES AND ARMIN BENITES,
                                     Appellees



                            From the 66th District Court
                                Hill County, Texas
                             Trial Court No. CV350-17


                           MEMORANDUM OPINION


       Appellant Webber, LLC’s Unopposed Motion to Dismiss Appeal was filed on

August 24, 2022. Appellant asserts that the “matter has been resolved” and moves to

dismiss the appeal. Appellees are not opposed to the motion.

       Accordingly, appellant’s motion to dismiss is granted. TEX. R. APP. P. 42.1(a)(1).

Costs are taxed against appellant. Id. (d).




                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Opinion delivered and filed August 31, 2022
[CV06]




Webber, LLC v. Maya, et al.                   Page 2